PER CURIAM.
— This cause this day came on for judgment and decision; whereupon, on consideration, it is now here ordered and adjudged that the order of the court below dissolving a temporary restraining order and refusing a temporary injunction made on April 29, 1919, be and the same is hereby reversed, the respondent paying costs in this court, the order of reversal being based upon the opinion in cause numbered 4489, entitled Patrick v. McDonnell, ante, p. 236, 201 Pac. 1009. It is further ordered that motion for rehearing herein be and it is hereby decided.